Appeal from a judgment of the Monroe County Court (John J. Connell, J), rendered December 6, 2002. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the second degree.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal possession of a controlled substance in the second degree (Penal Law § 220.18) and sentencing him to an indeterminate term of seven years to life imprisonment. On appeal, defendant contends that he has been denied equal protection of the law under the Rockefeller Drug Law Reform Act ([Act] L 2004, ch 738) and that the Act therefore is unconstitutional. We dismiss the appeal because defendant fails to raise any contention with respect to an “error or defect in the criminal court proceedings” resulting in the judgment from which he appealed (CPL 470.15 [1]; see generally CPL 470.60 [1]). Present—Scudder, J.P., Martoche, Pine, Lawton and Hayes, JJ.